
	
		II
		111th CONGRESS
		1st Session
		S. 390
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 5, 2009
			Mr. Crapo (for himself,
			 Mr. Reid, Mr.
			 Baucus, and Mr. Tester)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To expand the authority of the Secretary of
		  the Air Force to convey certain relocatable military housing units to Indian
		  tribes located in Idaho and Nevada.
	
	
		1.Expanded authority to convey relocatable
			 military housing unitsSection
			 8032 of the Department of Defense Appropriations Act, 2009 (division C of
			 Public Law 110–329; 122 Stat. 3628) is amended—
			(1)by inserting Idaho, Nevada,
			 after States of both places it appears; and
			(2)in subsection (a), by striking and
			 Minot Air Force Base and inserting , Minot Air Force Base,
			 Mountain Home Air Force Base, and Malmstrom Air Force Base.
			
